DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,10, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over YASUKAWA et al. 20190013372 in view of CN108054291 TIANMA MICRO ELECTRONICS CO LTD (hereinafter Wang).


    PNG
    media_image1.png
    385
    724
    media_image1.png
    Greyscale


Regarding claim 1, fig. 3 of YASUKAWA discloses a display device, comprising: 
a substrate 70; 
a plurality of transistors 72 disposed on the substrate; and 
a multi-layer insulating film (92/96) disposed on the transistors, 
wherein the multi-layer insulating film includes a first insulating film 96 and a second insulating film 92,
the multi-layer insulating film includes a first region (region overlapping 72) in which the first insulating film 96 and the second insulating film 92 overlap each other in a direction perpendicular to the substrate and a second region (region not overlapping 72) in which the first insulating film 96 is disposed, 
the first region overlaps the plurality of transistors 72, and 
the first insulating film 96 is not disposed between the second insulating film 92 and the substrate 70; and 
the first insulating film 96 is in direct contact with a top surface of the second insulating film 92 while extending along the top surface from a first side of the second insulating film 92 to a second side of the second insulating film 92 opposite the first side.
YASUKAWA does not disclose a modulus of the second insulating film 92 is lower than a modulus of the first insulating film 96, wherein the modulus of the first insulating film and the modulus of the second insulating film is Young's modulus.
However, Wang discloses a flexible display panel, a flexible display device and preparation method of the flexible display panel, provided with one organic transition layer before the planarization layer set on the flexible substrate, and the elastic modulus of the organic transition layer is less than the elastic modulus of the planarization layer, relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.
Note Wang teaches, that before a planarization layer is form, a transition layer with elastic modulus than that of the planarization layer is necessary for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.
 Note that YASUKAWA layer 96 is a planarization layer and 92 is a transition layer before the planarization layer set on the flexible substrate 70.
As such, it would have been obvious to form a display device of YASUKAWA further comprising a modulus of the second insulating film is lower than a modulus of the first insulating film, wherein the modulus of the first insulating film and the modulus of the second insulating film is Young's modulus such as taught by Wang for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.

Regarding claim 31, fig. 3 of YASUKAWA discloses a display device, comprising: 
a substrate 70;
8a plurality of transistors 72 disposed on the substrate; 
an interlayer insulating film 88 disposed on the transistors; and 
a multi-layer insulating film (96/92) disposed on the interlayer insulating film 88,
wherein the multi-layer insulating film includes a first insulating film 96 and a second insulating film 92,
the multi-layer insulating film includes a first region overlapping the transistors and a second region not overlapping the transistors, 
the second insulating film 92 contacts the interlayer insulating film 88 in the first region, 
the first insulating film 96 contacts the interlayer insulating film 88 in the second region, and the first insulating film 96 is not disposed between the second insulating film 92 and the substrate 70; and
the first insulating film 96 is in direct contact with a top surface of the second insulating film 92 while extending along the top surface from a first side of the second insulating film to a second side of the second insulating film opposite the first side.
YASUKAWA does not disclose of a modulus of the first insulating film is larger than a modulus of the second insulating film, wherein the modulus of the first insulating film and the modulus of the second insulating film is Young's modulus.
However, Wang discloses a flexible display panel, a flexible display device and preparation method of the flexible display panel, provided with one organic transition layer before the planarization layer set on the flexible substrate, and the elastic modulus of the organic transition layer is less than the elastic modulus of the planarization layer, relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.
Note Wang teaches, that before a planarization layer is form, a transition layer with elastic modulus than that of the planarization layer is necessary for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.
 Note that YASUKAWA layer 96 is a planarization layer and 92 is a transition layer before the planarization layer set on the flexible substrate 70.
As such, it would have been obvious to form a display device of YASUKAWA further comprising of a modulus of the first insulating film is larger than a modulus of the second insulating film, wherein the modulus of the first insulating film and the modulus of the second insulating film is Young's modulus such as taught by Wang for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent.

Regarding claim 2, fig. 3 of YASUKAWA discloses wherein a plurality of the second insulating films 92 overlap the transistors and are spaced apart from each other (see portion of 92 which overlaps 72 are spaced apart), and the first insulating film 96 is disposed between the second insulating films and on an upper surface of the second insulating films.

Regarding claim 3, fig. 3 of YASUKAWA discloses wherein the second region does not overlap the transistors in the direction perpendicular to the substrate.

Regarding claim 8, fig. 3 of YASUKAWA discloses wherein the first region overlaps a data line (source and drain electrodes).

Regarding claim 10, fig. 3 of YASUKAWA discloses further comprising: an interlayer insulating film 88 disposed between the transistors and the multi-layer insulating film, wherein the interlayer insulating film 88 and the second insulating film contact each other in the first region, and the interlayer insulating film 88 and the first insulating film contact each other in the second region (note applicant did not claim a direct contact).

Regarding claims 4-7 and 32-34, YASUKAWA does not disclose wherein the modulus of the first insulating film is 5 to 30 times the modulus of the second insulating film, wherein the modulus of the first insulating film is 80 GPa to 150 GPa, wherein the modulus of the second insulating film is 5 GPa to 10 GPa, wherein the first insulating film includes an inorganic material, and the second insulating film includes an organic material.
However, it would have been obvious to form display comprising wherein the modulus of the first insulating film is 5 to 30 times the modulus of the second insulating film, wherein the modulus of the first insulating film is 80 GPa to 150 GPa, wherein the modulus of the second insulating film is 5 GPa to 10 GPa, wherein the first insulating film includes an inorganic material, and the second insulating film includes an organic material, in order to meet the applicant device design for relieving the residual stress of the flexible display panel in a film layer, and avoids some film layers in the panel is broken and even failure problem caused by bending stress when the flexible panel is bent. Note that although YASUKAWA does not teach exact the material as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 35, fig. 3 of YASUKAWA discloses wherein the first region overlaps a data line (source and drain electrodes).

Allowable Subject Matter
Claims 37-39 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829